J-S11023-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL ALLEN BAILEY                       :
                                               :
                       Appellant               :   No. 1164 WDA 2021

           Appeal from the PCRA Order Entered September 13, 2021
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                           CP-25-CR-0003243-2016


BEFORE: PANELLA, P.J., OLSON, J., and SULLIVAN, J.

MEMORANDUM BY OLSON, J.:                                 FILED: MAY 20, 2022

        Appellant, Michael Allen Bailey, appeals pro se from the order entered

on September 13, 2021, which dismissed his petition filed under the

Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We dismiss

this appeal.

        A jury found Appellant guilty of burglary, criminal trespass, and theft by

unlawful taking and, on February 8, 2018, the trial court sentenced Appellant

to serve an aggregate term of three to 22 years in prison for his convictions.1

We affirmed Appellant’s judgment of sentence on September 12, 2018; the

Pennsylvania Supreme Court denied Appellant’s petition for allowance of

appeal on April 10, 2019 and then denied Appellant’s application for

reconsideration on June 5, 2019. Commonwealth v. Bailey, 198 A.3d 452
____________________________________________


1   18 Pa.C.S.A. §§ 3502(a)(2), 3503(a)(1)(ii), and 3921(a), respectively.
J-S11023-22



(Pa. Super. 2018) (unpublished memorandum) at 1-3, appeal denied, 206

A.3d 493 (Pa. 2019); Pennsylvania Supreme Court Order, 6/5/19, at 1.

        On June 29, 2021 – or, over two years after the Pennsylvania Supreme

Court denied Appellant’s application for reconsideration – Appellant filed a pro

se “Petition for Modification of Sentence for RRRI,”2 in which he claimed that

his sentence is illegal, as the trial court erroneously determined that he was

RRRI ineligible. The lower court properly treated Appellant’s filing as a PCRA

petition and, since this was Appellant’s first petition under the PCRA, the PCRA

court appointed counsel to represent Appellant during the proceedings. See

42 Pa.C.S.A. § 9542 (the PCRA “provides for an action by which persons

convicted of crimes they did not commit and persons serving illegal sentences

may obtain collateral relief;” the PCRA is “the sole means of obtaining

collateral relief and encompasses all other common law and statutory

remedies . . . including habeas corpus and coram nobis”); Commonwealth

v. West, 938 A.2d 1034, 1043 (Pa. 2007) (“[t]he PCRA subsumes all forms

of collateral relief, including habeas corpus, to the extent a remedy is available

under such enactment”); Commonwealth v. Quiles, 166 A.3d 387 (Pa.

Super. 2017) (“[t]he question of whether a defendant is RRRI eligible . . .

implicates the legality of the sentence imposed”).

        Appointed counsel later filed a no-merit letter and a request to withdraw

as counsel, pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988)
____________________________________________


2   “RRRI” is an abbreviation for Recidivism Risk Reduction Incentive.


                                           -2-
J-S11023-22



and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

See Petition for Leave to Withdraw, 8/16/21, at 1. On August 23, 2021, the

PCRA court granted counsel’s petition for leave to withdraw and notified

Appellant that it intended to dismiss his petition in 20 days, without a hearing,

as the petition was untimely. See PCRA Court Order, 8/23/21, at 1; PCRA

Court’s Notice of Intent to Dismiss, 8/23/21, at 1; Pa.R.Crim.P. 907(1). The

PCRA court finally dismissed Appellant’s PCRA petition on September 13, 2021

and Appellant filed a timely, pro se notice of appeal.

       Our review of Appellant’s brief does not reveal a comprehensible

argument on appeal.3 Further, since this Court is unable to discover a rational

argument in Appellant’s brief, we must conclude that the procedural and

substantive defects in Appellant’s brief completely preclude meaningful

appellate review.      As such, we dismiss this appeal.    See Pa.R.A.P. 2101

(“[b]riefs and reproduced records shall conform in all material respects with

the requirements of [our] rules as nearly as the circumstances of the particular

case will admit, otherwise they may be suppressed, and, if the defects are in

the brief or reproduced record of the appellant and are substantial, the appeal

or other matter may be quashed or dismissed.”); see also Commonwealth

v. Postie, 110 A.3d 1034, 1041 n.8 (Pa. Super. 2015) (“[a]lthough this Court
____________________________________________


3 Appellant’s brief does not contain: a statement of jurisdiction (Pa.R.A.P.
2111(a)(1)); a statement of the scope and standard of review (Pa.R.A.P.
2111(a)(3)); a statement of the questions involved (Pa.R.A.P. 2111(a)(4)); a
statement of the case (Pa.R.A.P. 2117); a summary of the argument
(Pa.R.A.P. 2118); or, a table of contents (Pa.R.A.P. 2174).


                                           -3-
J-S11023-22



is willing to construe liberally materials filed by a pro se litigant, pro se status

generally confers no special benefit upon an appellant. Accordingly, a pro se

litigant must comply with the procedural rules set forth in the Pennsylvania

Rules of the Court”).

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 05/20/2022




                                       -4-